DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (WO 2004072687) in view of Bex (20170079524).
Regarding claim 1, Blum discloses (see at least Fig 1- Fig 10b, [0016]-[0056]) a method of performing an optometric ([0002]) examination of a patient ([0059], examination of patient), the method comprising; positioning the patient behind a phoropter ([0027], phoropter 210); presenting visual stimuli to the said patient using a computer-controlled device ([0061], computer chip); recording the patient's response to the said stimuli ([0061],  vision prescription can be recorded directly to a memory device); automatically adjusting the settings of the said phoropter to improve one or more characteristics of the patient's vision ([0047], electro-active phoropter that can provide vision correction); and automatically determining the prescription for the refractive error correction for the said patient ([0053], measuring conventional refractive error using the series of electro- active lenses) but does not teach adjusting the characteristics of the visual stimuli presented on the computer-controlled device based on patient's input. However, in a similar endeavor, Bex teaches adjusting the characteristics (123, 125, 127, 133, 135, 137) of the visual stimuli (120 A/B) presented on the computer-controlled device (115) based on patient's input (Fig 1A, [0031], patient 105). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Blum with the components of Bex for the purpose of measuring improvements in response to treatment of the eye (Bex, [0027]).
Regarding claim 10, Blum in view Bex discloses the invention as described in claim 1 and Blum further teaches wherein during the examination patient is made aware of a specific parameter characterizing the vision of the said patient ([0050], electro-active lens in the series may be activated to increase the magnitude of the net optical power until the patient can see the eye chart clearly and the vision prescription has been determined).
Regarding claim 11, Blum in view Bex discloses the invention as described in claim 10 and Blum further teaches wherein the patient is tasked with maximizing the said parameter by providing correct responses to the stimuli ([0051], a first lens 710 may be activated in +0.25 D steps until the lens has reached a maximum optical power of +2.50 D) and using the input device to vary the lens settings in the phoropter (Fig 7, [0051], a patient requiring positive vision correction looks through a phoropter).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of claim 1 has been addressed in the above office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872